Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 Commission file number 0-12820 AMERICAN NATIONAL BANKSHARES INC. (Exact name of registrant as specified in its charter) Virginia 54-1284688 (State of incorporation) (I.R.S. Employer Identification No.) 628 Main Street, Danville, VA 24541 (Address of principal executive offices) (Zip Code) 434-792-5111 Registrant’s telephone number, including area code Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Exchange on Which Registered Common Stock, $1 par value The Nasdaq Stock Market LLC (Nasdaq Global Select Market) Securities registered pursuant to section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNoþ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated fileroAccelerated filerþNon-accelerated fileroSmaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act.)YesoNoþ The aggregate market value of the voting stock held by non-affiliates of the registrant at June 30, 2008, based on the closing price, was The number of shares of the registrant’s common stock outstanding on March 13, 2009 was 6,079,161. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Proxy Statement of the Registrant for the Annual Meeting of Shareholders to be held on May 19, 2009, are incorporated by reference in Part III of this report. Table of Contents CROSS REFERENCE INDEX PART I PAGE ITEM 1 Business 3 ITEM 1A Risk Factors 8 ITEM 1B Unresolved Staff Comments None ITEM 2 Properties 11 ITEM 3 Legal Proceedings 12 ITEM 4 Submission of Matters to a Vote of Security Holders 12 PART II ITEM 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 12 ITEM 6 Selected Financial Data 15 ITEM 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 ITEM 7A Quantitative and Qualitative Disclosures About Market Risk 23 ITEM 8 Financial Statements and Supplementary Data Quarterly Financial Results for 2008 and 2007 35 Management’s Report on Internal Control over Financial Reporting 36 Report of Independent Registered Public Accounting Firm 37 Consolidated Balance Sheets at December 31, 2008 and 2007 40 Consolidated Statements of Income for each of the years in the three-year period ended December 31, 2008 41 Consolidated Statements of Changes in Shareholders’ Equity for each of the years in the three-year period ended December 31, 2008 42 Consolidated Statements of Cash Flows for each of the years in the three-year period ended December 31, 2008 43 Notes to Consolidated Financial Statements 44 ITEM 9 Changes in and Disagreements With Accountants on Accounting and Financial Disclosure None ITEM 9A Controls and Procedures 36 ITEM 9B Other Information None PART III ITEM 10 Directors, Executive Officers and Corporate Governance * ITEM 11 Executive Compensation * ITEM 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters * ITEM 13 Certain Relationships and Related Transactions, and Director Independence * ITEM 14 Principal Accounting Fees and Services * PART IV ITEM 15 Exhibits and Financial Statement Schedules 71 *Certain information required by Item 10 is incorporated herein by reference to the information that appears under the headings “Election of Directors,” “Election of Directors – Board Members Serving on Other Publicly Traded Company Boards of Directors,” “Election of Directors –
